Opinion issued August 15, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00705-CV
____________

TRED HOLDINGS L.P. D/B/A INVESTOR LENDING SERVICES,
Appellant

V.

THE LEVIATHAN ENTERPRISES GROUP, INC., Appellee




On Appeal from the County Court at Law No. 4 & Probate Court
Brazoria County, Texas
Trial Court Cause No. C1038942




MEMORANDUM  OPINION
          We dismiss this appeal for want of prosecution.  The court reporter has not
filed the reporter’s record because appellant Tred Holdings L.P. d/b/a Investor
Lending Services either (1) failed to request a reporter’s record or (2) failed to pay
or make arrangements to pay the reporter’s fee for preparing the reporter’s record. 
See Tex. R. App. P. 37.3(c).  Appellant Tred Holdings L.P. d/b/a Investor Lending
Services are not entitled to proceed without payment of costs.  See Tex. R. App. P.
20.1.  The Clerk of this Court notified and gave appellant Tred Holdings L.P. d/b/a
Investor Lending Services a deadline to present written evidence from the court
reporter that appellant Tred Holdings L.P. d/b/a Investor Lending Services paid or
made arrangements to pay the reporter’s fee for preparing the reporter’s record. 
Appellant Tred Holdings L.P. d/b/a Investor Lending Services did not adequately
respond by the deadline.
          The Clerk of this Court further notified appellant Tred Holdings L.P. d/b/a
Investor Lending Services that if written evidence from the court reporter that
appellant Tred Holdings L.P. d/b/a Investor Lending Services has not paid or made
arrangements to pay the reporter’s fee for preparing the reporter’s record was not
received in the Clerk’s office by the deadline, either appellant’s Tred Holdings L.P.
d/b/a Investor Lending Services’ brief or a motion to extend time to file the brief
would be due at that time if the clerk’s record had been filed in this Court for at least
thirty days.  See Tex. R. App. P. 10.5(b), 38.6(a), (d).  Finally, the Clerk notified
appellant Tred Holdings L.P. d/b/a Investor Lending Services that the Court may
dismiss the appeal for want of prosecution if the brief or a meritorious motion to
extend time was not timely filed.  See Tex. R. App. P. 38.8(a)(1).
          The clerk’s record has been filed in this Court for at least thirty days. 
Appellant Tred Holdings L.P. d/b/a Investor Lending Services did not timely file a
brief or a meritorious motion to extend time.  Accordingly, the Court dismisses the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.